Citation Nr: 0803912	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-32 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.
 

WITNESS AT HEARING ON APPEAL
 
The appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945 and from May 1946 to March 1964.  He died in 
September 2002; the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Tiger Team Special 
Processing Unit in Cleveland, Ohio.  Jurisdiction of the 
case, however, remained with the Regional Office (RO) in 
Baltimore, Maryland.  


FINDINGS OF FACT

1.  No complex or controversial medical question is presented 
in this appeal.

2.  The veteran died in September 2002 as a result of an 
acute myocardial infarction of 10 minutes duration; other 
significant conditions contributing to death but not 
resulting in the underlying cause were pulmonary embolus, 
chronic myelogenous leukemia, and myocardial infarction.  An 
autopsy was not performed.

3.  At the time of the veteran's death, service connection 
was in effect for a right lower abdominal scar, evaluated as 
noncompensably disabling.

4.  Neither heart disease, pulmonary embolus, nor chronic 
myelogenous leukemia was present inservice, nor were any 
compensably disabling within one year of the veteran's 
retirement from service, and none of these disorders is 
etiologically related to service or a service-connected 
disability.




CONCLUSIONS OF LAW

1.  An opinion from an independent medical expert is not 
required.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 
20.901(d) (2007).  

2.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in October 2003 and 
August 2004 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
An August 2005 statement of the case notified the appellant 
that the veteran was service connected for an abdominal scar, 
and explained how service connection for the cause of the 
veteran's death could be granted in light of this scar.  VA 
informed the claimant of the need to submit all pertinent 
evidence in her possession.  While VA failed to provide 
notice how an effective date is assigned, in light of the 
decision reached below that error was harmless, and questions 
pertaining to those matters are moot.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, securing a VA medical 
opinion.  While the appellant may not have received full 
notice prior to the initial decision, after pertinent notice 
was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and the claim was readjudicated.  The claimant was provided 
the opportunity to present pertinent evidence and testimony. 
 The claim was readjudicated in an August 2006 supplemental 
statement of the case.  In sum, there is no evidence of any 
VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.   

Independent Medical Expert Opinion

The Board has considered the appellant's request that an 
independent medical expert (IME) opinion be obtained, but has 
determined that no such opinion is required in this case.  In 
this regard, the Board is authorized to obtain an advisory 
medical opinion from an independent medical expert when, in 
the Board's opinion, a medical opinion is warranted by the 
medical complexity or controversy involved in the appeal.  38 
U.S.C.A. § 7109; 38 C.F.R. § 20.901(d).  The necessity of 
obtaining such an opinion is left to the discretion of the 
Board.  See Bielby v. Brown, 7 Vet. App. 260, 269 (1994).  
The Board is of the opinion that the June 2006 VA medical 
opinion is adequate for adjudication purposes, and that the 
case does not present the medical complexity or controversy 
that would require an IME opinion.  Although the record does 
contain a statement from the veteran's son, who is a nurse, 
which is supportive of the appellant's claim, as discussed 
below, the Board has found it to be of limited probative 
value. 

Service Connection for the Cause of the Veteran's Death

Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The medical evidence reflects that the veteran's death was 
due to an acute myocardial infarction.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause were pulmonary embolus, chronic myelogenous 
leukemia, and a prior myocardial infarction.  There is no 
medical evidence suggesting the presence of any of these 
disorders during service or until many years thereafter.  
 
At his October 1963 retirement examination there was no 
evidence of frostbite, or any chronic residuals therefrom.  
The veteran's blood pressure was within normal limits, and 
his hear was clinically evaluated as normal.  
 
There is no medical evidence suggesting that the disorders 
are etiologically related to service or to a service-
connected disability, with the exception of the statements 
submitted by the veteran's son, who is a nurse.  

The veteran's son has opined that the residuals of frostbite, 
which the Board concedes the veteran incurred in combat 
during World War II, contributed to a deep vein thrombosis, 
which resulted in pulmonary embolus, which is a contributing 
cause of the veteran's death.  The medical evidence of 
record, however, does not support this opinion.  While 
medical evidence from Walter Reed Medical Center notes a 
history of frostbite injury, atherosclerotic peripheral 
vascular disease, peripheral neuropathy, status post severe 
frostbite; and peripheral vascular disease, none of the 
medical evidence provides a causal link between any inservice 
frostbite injury, deep vein thrombosis, and/or pulmonary 
embolus, and the death of the veteran.  Notably, the 
veteran's son, who has medical training as a nurse, is not a 
physician.  More importantly, however, in his various 
statements, the veteran's son did not provide any assessment 
of the likelihood that the pulmonary embolus, a contributing 
cause of the veteran's death, is etiologically related to the 
veteran's military service (in the form of residuals of a 
frostbite injury).  Furthermore, he failed to provide a 
rationale for his opinion.  

The appellant and her son were invited to submit a 
physician's medical opinion in support of the claim; however, 
no such opinion was submitted.  Indeed, the only medical 
opinion of record from a physician is that of the June 2006 
VA examiner.  That physician, after a review of the claims 
folders, and consultation with other medical experts, opined 
that the cause of the veteran's death, namely an acute 
myocardial infarction, was not caused by or a result of the 
veteran's in-service frostbite injury.  The examiner reasoned 
that the frostbite injury was at least 50 years old and it 
would not have any direct relation ship with the cardiac 
condition (acute myocardial infarction), pulmonary embolism, 
chronic myelogenous leukemia, or myocardial infarction.  
Accordingly, the Board concludes that the veteran's son's 
opinion is of limited probative value and is not sufficient 
to raise a reasonable doubt.

Therefore, service connection for the cause of the veteran's 
death must be denied.  In reaching this conclusion, the Board 
has considered the benefit-of-the-doubt doctrine; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


